Citation Nr: 0608146	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  93-22 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979, and from September 1980 to September 1982.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1993 rating action that denied a 
rating in excess of 10 percent for residuals of a nasal 
fracture.  The veteran filed a Notice of Disagreement (NOD) 
in August 1993, and the RO issued a Statement of the Case 
(SOC) in September 1993.  The veteran filed a Substantive 
Appeal in October 1993.  In March 1994, the veteran testified 
during a  hearing before RO personnel;  a transcript of the 
hearing is of record.  The RO issued a Supplemental SOC 
(SSOC) in July 1994.

This appeal also arose from March and October 1995 rating 
actions that denied service connection for allergic 
rhinitis/sinusitis.  The veteran filed a NOD in April 1996, 
and the RO issued a SOC in May 1996.  By rating action of 
July 1996, the RO granted service connection for allergic 
rhinitis/sinusitis and assigned an initial 10 percent rating 
from August 9, 1994.  The veteran filed a NOD with the 
initial 10 percent rating in August 1996.  Because the appeal 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).  The RO issued a SSOC in October 1998.

In August 1999, the Board remanded these matters  to the RO 
for further development of the evidence and for due process 
development.  In January 2000, the veteran testified during a  
hearing before a Decision Review Officer at the RO, at which 
time he withdrew his appeal for a rating in excess of 10 
percent for residuals of a nasal fracture; a transcript of 
the hearing is of record.  The RO issued a SSOC in December 
2000.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
attempted to undertake such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The Board notified the veteran and his 
representative of that development by letter of December 
2002.  However, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO was  later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)).  

Hence, in October 2003  the Board remanded this case to the 
RO for completion of the actions previously requested, 
further action, and reajudication of the claim.  After 
completing the action requested, the RO continued the denial 
of the claim on appeal (as reflected in the September 2005 
SSOC), and returned the matter to the Board for further 
appellate consideration.   


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  Prior to October 7, 1996, the veteran's allergic 
rhinitis/sinusitis was manifested by no more than definite 
atrophy of intranasal structure and moderate secretion, and 
moderate sinusitis with discharge or crusting or scabbing and 
infrequent headaches.



3. Since October 7, 1996, the veteran's allergic 
rhinitis/sinusitis has been manifested by obstruction of the 
nasal passage on both sides or complete obstruction on 1 side 
without polyps, and no more than 1 or 2 incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for allergic rhinitis/sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6501, 6511 (as in effect prior to October 7, 
1996), Diagnostic Codes 6511, 6522 (as in effect since 
October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the March and October 1995 rating actions, the May 
1996 SOC, the July 1996 rating action, the October 1998 SSOC, 
the April and December 1999 and June 2000 RO letters, the 
December 2000 SSOC, the September 2002, April, November, and 
December 2004, and June 2005 RO letters, the September 2005 
SSOC, and the December 2005 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  After each, they were afforded an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the June 2000 and April, November, and December 
2004 RO letters, SOC, and SSOCs variously informed the 
veteran of what the evidence had to show to establish 
entitlement to the benefit he sought; what information or 
evidence VA still needed from him; what evidence VA had 
retrieved and considered in his claim; what evidence he had 
to furnish; what he had to do to obtain assistance from VA in 
connection with his appeal; and that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claim, such as medical records (including private medical 
records), if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  In addition, the latter April 2004 RO letter 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter April 2004 RO letter specifically notified the veteran 
to furnish any evidence that he had that pertained to his 
claim.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claim herein 
decided.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1995 and 1996 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice strictly meeting the 
VCAA's notice requirements in this appeal does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, many RO letters, SOC, and SSOCs issued 
between 1995 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim on the merits in September 2005 on the basis 
of all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
available evidence necessary to substantiate his claim, to 
include obtaining available post-service VA and private 
medical records up to the present time.  The veteran was 
afforded several comprehensive VA examinations, most recently 
in July 2005, and all these, as well as private and VA 
outpatient treatment records up to 2005, have been associated 
with the claims file and considered in adjudicating this 
claim.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that has not been obtained.  
In March 2005, a VA medical facility notified the veteran 
that a search of archives for additional requested medical 
records was negative.  In July 2005, the veteran notified the 
RO that all records of his treatment at a VA medical facility 
had been submitted.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with an initial 
rating assigned at the time a disability is service 
connected.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.  

The veteran and his representative contend, in substance, 
that a higher initial rating is warranted for allergic 
rhinitis/sinusitis, rated as 10 percent disabling since 
August 9, 1994.  

By regulatory amendment effective on October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the nose and throat, as set forth in 
38 C.F.R. § 4.97  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As reflected in the October 1998, December 2000, and 
September 2005 SSOCs, the RO has considered both the former 
and the revised applicable criteria; hence, there is no due 
process bar to the Board doing likewise.

Prior to October 7, 1996, rhinitis was evaluated under 
38 C.F.R. § 4.97, DC 6501.  A 10 percent rating was warranted 
for rhinitis with definite atrophy of intranasal structure, 
and moderate secretion.  A 30 percent rating required 
moderate crusting and ozena, and atrophic changes.  Sinusitis 
was evaluated under 38 C.F.R. § 4.97, DC 6511.  A 10 percent 
rating was warranted for moderate sinusitis with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
rating required severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent rating required postoperative sinusitis following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.

Since October 7, 1996, ratings for sinusitis are assigned 
under DCs 6510 to 6514; however, the actual criteria for 
rating sinusitis is set forth in a under a General Rating 
Formula under38 C.F.R. § 4.97.  Under that formula, a 10 
percent rating is warranted for 1 or 2 incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires 3 or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or for near-constant sinusitis characterized 
by headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Ratings for allergic 
or vasomotor rhinitis are assigned under 38 C.F.R. § 4.97, DC 
6522.  A 10 percent rating is warranted for greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on 1 side without polyps.  A 30 percent 
rating requires polyps.

Applying the evidence to the former and the revised criteria, 
as appropriate, the Board finds that the veteran's allergic 
rhinitis/sinusitis has not warranted more than a 10 percent 
disability rating at any point since the August 9, 1994 
effective date of the grant of service connection for that 
condition.  Since that time, the disability has been 
primarily manifested by no more than definite atrophy of 
intranasal structure and moderate secretion, and moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches; and, since October 7, 1996, no more 
than 1 or 2 incapacitating episodes of sinusitis per year 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting, and no polyps.

The medical evidence simply does not demonstrate that, since 
August 9, 1994, the veteran has suffered from rhinitis with 
moderate crusting and ozena, and atrophic changes, or severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence, so as t o warrant at least the next 
higher, 30 percent, rating under the former applicable 
criteria.  

In rendering these determinations, the Board has considered 
the evidentiary record including a July 1994 VA maxillofacial 
CT scan that revealed no mass, mucoperiosteal thickening, or 
fluid levels within the paranasal sinuses.  The nasal 
turbinates were normal, and the impression was normal CT 
scan.  

In September 1994, a VA physician stated that the veteran's 
allergic nasal condition caused dizziness, headaches, 
sneezing, a runny and stuffy nose, and postnasal drainage, 
and that he was being treated with a weekly program of 
allergy injections and medications.  

On December 1994 VA examination, the veteran's turbinates 
were engorged and inflamed in the right naris, and normal on 
the left.  The air entry on the right was significantly 
diminished compared to the left.  There was no sinus 
tenderness.  The diagnoses included chronic allergic 
rhinitis.

In August 1995, a VA physician stated that the veteran 
obtained some relief from prescribed medication, and required 
antibiotics 3 to 4 times per year because of upper 
respiratory infections.  Otolaryngological examination in 
July showed moderately boggy nasal mucosae on the left and 
severely boggy nasal mucosae on the right.  The remained of 
the examination was normal.  The impression included allergic 
rhinitis related to mold and dust.  In September 1995, the 
same physician stated that the veteran's symptoms of allergic 
rhinitis improved under environmental control and therapy 
with medication.  Future treatment included prescription of 
nasal spray and resumption of allergen immunotherapy.  

In November 1995, S. Scott, Jr., M.D., noted that the 
veteran's nasal stuffiness and allergies were currently being 
treated with a nasal spray and medication which were 
bothersome in all seasons except winter, when he was 
relatively symptom-free.  On current examination, the nasal 
mucosa appeared edematous and boggy, particularly on the 
right side.  The diagnoses included moderately severe 
allergic rhinitis.

In May 1996, a VA physician stated that the veteran continued 
to have nasal blockage, especially at night, sneezing, post-
nasal drainage, and pressure above and between the eyes.  He 
took medication and a nasal spray with partial relief of 
symptoms.  Current examination showed very boggy nasal 
mucosae on the right side, with moderately boggy swelling on 
the left side.  Resumption of a program of allergy injections 
was recommended.  In mid-July, the veteran was noted to have 
continued to have moderately severe nasal and sinus symptoms, 
with one severe attack that lasted about 2 to 3 hours.  His 
symptoms included puffy eyes, frontal headaches, sneezing, a 
runny and stuffy nose, and post-nasal drainage.  Nasal spray 
provided some symptomatic relief.  Resumption of a regular 
program of immunotherapy was recommended.  Examination in 
late July showed mild turbinate hypertrophy, greater on the 
right than the left.  A CT scan revealed no mucoperiosteal 
thickening of the maxillary antra or the frontal or sphenoid 
sinuses.  There was minimal mucoperiosteal thickening of the 
ethmoid air cells, especially on the right.  Otherwise, the 
scan showed no evidence of sinusitis.  The impression was 
allergic rhinitis.  

The pertinent evidence also does not demonstrate, since 
October 7, 1996, rhinitis with polyps, or 3 or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting-criteria for the next higher, 30 percent, rating 
under the revised applicable criteria.

December 1997 VA examination noted a history of sinusitis and 
rhinitis, but current examination of the nose revealed no 
congestion.

On May 1998 VA otolaryngological examination, the veteran 
complained of occasional yellow exudate in his nose, 
primarily in the mornings.  Current nasal examination showed 
no visible hyperemia or exudate.

June 1999 VA outpatient examination showed no sinusitis.  The 
veteran currently took no medications.  The right inferior 
turbinate was large.  There was no mucopus, and the pharynx 
was clear.  The assessment was allergic rhinitis.  In July, 
the veteran complained of thick mucus.  Current examination 
showed left inferior turbinate hypertrophy and no drainage.  
The assessment was nasal congestion.  Examination in August 
showed right inferior turbinate hypertrophy, and the 
assessment was chronic nasal congestion.

During  the January 2000 RO hearing, the veteran testified 
that he had periodic nasal crusting, difficulty breathing 
that interfered with his sleep, mucus drainage down his 
throat, and headaches that were somewhat relieved by 
medication including antibiotics.

On February 2000 examination by T. Aslanidis, D.O., the 
veteran complained of obstructed nasal breathing, headaches 
with blurred vision, a sore throat, and a cough.  He took 
several prescribed medications.  On current examination, the 
parotid glands were normal, and there was no tenderness to 
percussion of the sinus regions of the face.  There was 
erythema and moderate edema of the nasal turbinate mucosa 
with hypertrophy.  There were no polyps, mucosal lesions, or 
exudate.  Flexible fiberoptic nasolaryngoscopic examination 
showed hypertrophic turbinates and pooled secretions within 
the nasopharynx.  There was arytenoidal edema in the larynx 
consistent with laryngitis.  The assessments included 
allergic rhinosinusitis.

Early March 2000 VA outpatient nasolaryngoscopic examination 
showed a moderate left mid-nasal septal spur with mild 
obstruction of the airway, hypertrophic turbinates, pooled 
secretions, and changes consistent with chronic laryngitis.  
The assessment was allergic rhinitis.  

When seen in late March 2000 by Dr. Aslanidis, the veteran 
complained of headaches, nasal stuffiness, and throat 
irritation.  Examination of the nose showed edema of the 
turbinates.  The pharynx was normal.  The impressions were 
allergic rhinosinusitis and chronic laryngitis.  When seen 
again in May, the veteran complained of mild headaches over 
the forehead.  On examination of the nose, the turbinates 
were boggy and erythematous.  The impressions were stable 
allergic rhinitis and tension/cluster cephalgia.  In August, 
the nasal turbinates were normal, and the impression was 
stable allergic rhinosinusitis.  In April 2001, the nasal 
turbinates were congested.  No pathology was noted when seen 
again in June.  Examination in May 2002 showed edematous 
nasal turbinates and no polyps.

On November 2002 VA outpatient evaluation, the veteran gave a 
history of a post-nasal drip that interfered with his sleep, 
and periodic headaches that were relieved by medication and 
lying down in a dark room.  Current examination of the head 
showed frontal tenderness but no maxillary sinus tenderness.  
The nasal turbinates were pale and boggy, but there was no 
exudate.  

After December 2002 outpatient examination by Dr. Aslanidis, 
the impression was stable allergic rhinitis.  When seen again 
in April 2003, the veteran complained of frontal headaches 
and nosebleeds.  On current examination, the nasal turbinates 
were congested.  The impressions were allergic rhinitis; 
headache, rule out frontal sinusitis; and hypertrophic 
turbinates.  In October, the veteran complained of a scratchy 
throat, sneezing, and drainage.  Current examination showed a 
normal pharynx.  The assessments were allergic rhinitis, and 
resolved pharyngitis by history.  Examination in June 2004 
showed edematous nasal turbinates.  After examination in 
October, the impressions were pharyngitis and allergic 
rhinitis.

On July 2005 VA otolaryngological examination, the veteran 
complained of interference with breathing through the nose, 
purulent discharges only with sinus infections, acute sinus 
infections about 3 to 5 times per year, use of antibiotics 
for up to a 2-week duration, nasal congestion, sneezing, 
itchy eyes and nose, a post-nasal drip, and headaches.  He 
denied chronic sinusitis and periods of incapacitation.  
Current examination showed no nasal polyps or atrophic 
changes.  The turbinates were boggy, with approximately 2+ 
edema.  There was no crusting or discharge.  There was scant 
clear nasal discharge.  There was no bacterial rhinitis.  
There was approximately 40 to 50 percent partial obstruction 
bilaterally.  The sinuses were negative for tenderness, 
purulent discharge, or crusting.  There was no chronic 
osteomyelitis, and the examiner stated that the veteran had 
mild sinusitis.  The diagnoses included allergic and 
vasomotor rhinitis.     

As the criteria for at least the next higher, 30 percent, 
rating are not met at any time pertinent to the appeal, it 
logically follows that the criteria for any higher rating 
are, likewise, not met.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating in excess of 10 percent for 
allergic rhinitis/sinusitis must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for allergic 
rhinitis/sinusitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


